Title: To Thomas Jefferson from Horatio Gates, 20 September 1780
From: Gates, Horatio
To: Jefferson, Thomas



Sir
Hillsborough 20th: September 1780

The inclosed Examination of one of Your Militia, who was wounded, and Taken, in the Action of the 16th. Ulto.; and the Copy of a Letter from Colonel Marian, of So. Carolina, also under Cover of this Letter, will partly certainly acquaint Your Excellency, with the Circumstances of the Enemys Force in and about Camden. Had I now Fifteen Hundred Continental Troops, with Shoes, Blankets, and Tents, sufficient for them, I would tomorrow begin my march for Charlotte; but until we are supplied with these Articles, and this State will furnish Carriages, and Provisions, it is in Vain to think of acting Ofensively against Lord Cornwallis. I will not risque a Second Defeat, by marching through Famine, and encountring every distress; and want of almost every thing an Army ought to be provided with. Slow, and I hope sure, will be our next attempt. With every Sentiment of respect for You and every wish for the Freedom and Independence of the U S I am Sir Yr. &c.
